Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 1, 1963, convicting him of attempted rape in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence on the attempted rape count. Judgment reversed, on the law, and new trial ordered, for the reasons stated by the Court of Appeals in its decision reversing the conviction of appellant’s eodefendant (People v. *841Colon, 16 N Y 2d 988). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.